Citation Nr: 1427099	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to February 29, 2008 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran filed a claim seeking entitlement to service connection for a hearing disorder in September 1976; this claim was amended on July 1, 1977 to include "ringing" ears, or tinnitus.

2.  The VA sent the Veteran a letter on July 5, 1977 to his last known address (the same address provided on the July 1, 1977 claim) asking the Veteran to provide "continuity evidence" of tinnitus from discharge of service to the present.

3.  The Veteran never responded and, in fact, pursued other unrelated claims through the years.

4.  The Veteran filed a new claim seeking entitlement to service connection for tinnitus on February 29, 2008.

5.  Prior to February 29, 2008 there were no pending claims that remained unadjudicated; rather, the prior July 1977 claim was abandoned and, therefore, was no longer pending at the time of the February 29, 2008 filing of a new claim.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to February 29, 2008 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.158, 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).

The Veteran's earlier effective date claim for a grant of service connection for tinnitus is a "downstream" element of the RO's underlying grant of service connection in the currently appealed rating decision.  For such a downstream issue, notice is not required in cases where such notice was afforded for the originating issue of entitlement to service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  Such notice was provided in a preadjudication letter dated March 2008.  After the Veteran appealed the effective date, the claim was again readjudicated by the agency of original jurisdiction in a November 2010 Statement of the Case.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the evidence of record.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

A specific medical examination in connection with the earlier effective date claim here is not necessary as the questions of date of claim and date entitlement arose are factually ascertainable and are answered by the Board based on the evidence of record.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b) (2013).

When a claim is abandoned, the Veteran must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  38 C.F.R. § 3.158(a) (Emphasis added).  A claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  38 C.F.R. § 3.158; see e.g. Hyson v. Brown, 5 Vet. App. 262, 264-65 (1993).  

The Veteran claims he is entitled to an earlier effective date of July 1, 1977, because that is the date he originally sought entitlement to service connection for tinnitus.  This claim was never adjudicated, never denied by a rating decision and, therefore, the Veteran claims it remains open.  

The Veteran claimed entitlement to service connection for a hearing disorder in August 1976.  On September 22, 1976, the VA sent the Veteran a letter requesting the Veteran to furnish "continuity evidence" showing a hearing disorder from the date of military service discharge to the present.  This letter was sent to the Veteran's last known address, the same address listed on the original August 1976 claim.

On July 1, 1977, the Veteran and his representative submitted statements amending the claim to include "ringing" ears, or tinnitus.  On July 5, 1977, the VA sent the Veteran a letter requesting the Veteran to furnish "continuity evidence."  This letter, however, specifically identified "tinnitus" as the issue, indicating the Veteran was to provide evidence that tinnitus had been present from date of discharge to the present.  The letter was sent to the Veteran's last known address, the same address listed on the July 1, 1977 claim.

The Veteran never responded to the 1977 letter.  In fact, no correspondence was received from the Veteran until years later in 1980, when the Veteran filed an unrelated claim.  He continued to pursue unrelated claims until February 29, 2008, nearly three decades later, when the Veteran again claimed entitlement to service connection for tinnitus.  The claim was ultimately granted and an effective date of February 29, 2008 was assigned, the date of the new claim.

The RO determined the July 1, 1977 claim was abandoned because the Veteran never responded to the July 5, 1977 letter.  Thus, the earliest effective date possible is February 29, 2008, the date the Veteran filed his claim anew. 

In contrast, the Veteran contends the effective date should be July 1, 1977, because the RO never adjudicated his claim.  He maintains no additional evidence was needed at the time of the July 1977 claim.  Tinnitus is a subjective complaint and by virtue of simply claiming he had ringing in his ears since service was all the "continuity evidence" he could possibly provide.  He believes the RO had sufficient evidence to decide the claim back then, but failed to do so.

A claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  38 C.F.R. § 3.158.  When a claim is abandoned, the Veteran must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  Id.

Here, the Board finds the Veteran abandoned the July 1, 1977 claim.  The Veteran provided his subjective complaints on the original claim, but he did not provide any additional evidence or otherwise respond to the RO's letter dated on July 5, 1977, soliciting evidence.  In fact, no correspondence was received from the Veteran about any matter until years later.  Three decades later the Veteran submitted his tinnitus claim anew.  The claim was denied in an October 2008 rating decision because there was no medical evidence linking a current diagnosis of tinnitus to his in-service noise exposure.  It was not until private and VA medical opinions were obtained in 2010 that the claim was ultimately granted in a June 2010 rating decision.  At the time of the Veteran's July 1, 1977 claim not all the evidence necessary to adjudicate the claim had been provided.  The VA solicited the Veteran to provide that evidence, and he did not respond until three decades later.  

For these reasons, the Board concludes the July 1, 1977 claim filed by the Veteran was abandoned.  Thus, the effective date cannot be earlier than the date of receipt of the new claim.  38 C.F.R. 3.158(a).  The claims file does not reflect any new claims prior to February 29, 2008.  

The Board finds is unnecessary to determine the exact date entitlement arose in this case because, for reasons explained above, February 29, 2008 is the earliest effective date allowed under the regulations.  When a claim is abandoned, the Veteran must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  38 C.F.R. § 3.158.  In light of the circumstances presented here, the Board concludes the appropriate effective date cannot be earlier than February 29, 2008, the date of the new claim.


ORDER

An effective date prior to February 29, 2008, for the grant of service connection for tinnitus, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


